--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT").

THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE
“SUBSCRIPTION AGREEMENT”) RELATES HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, AND WILL BE
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

ANAVEX LIFE SCIENCES CORP.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT UNITS

NON-UNITED STATES RESIDENT SUBSCRIBERS

INSTRUCTIONS TO PURCHASER

1.

The purchaser is to complete all the information in the boxes on page 1 and sign
where indicated with an “X”.

    2.

IF THE PURCHASER IS A CANADIAN RESIDENT AND IS AN ACCREDITED INVESTOR, then
complete the “Accredited Investor Questionnaire” that starts on page 5.

    3.

IF THE PURCHASER IS A CANADIAN RESIDENT AND IS NOT AN ACCREDITED INVESTOR, and
not purchasing a minimum of $150,000 in value of securities, complete the
“Friends and Family” Questionnaire that starts on page 8.

    4.

RESIDENTS OF COUNTRIES OUTSIDE THE UNITED STATES AND CANADA AND CANADIAN
RESIDENTS PURCHASING A MINIMUM OF $150,000 IN VALUE OF SECURITIES may subscribe
without filling in an Accredited Investor or Friends and Family Questionnaire.

    5.

All other information must be filled in where appropriate.

    6.

CONFIRM WITH THE COMPANY THAT FUNDS ARE IN TRANSIT – PLEASE SEND VIA FACSIMILE
TRANSMISSION, A COPY OF YOUR WIRE TRANSFER INSTRUCTIONS TO YOUR BANKING
INSTITUTION IMMEDIATELY UPON THOSE INSTRUCTIONS BEING ISSUED BY YOU. FACSIMILE
NUMBER 250-764-9701 ATTENTION: HARVEY LALACH, PRESIDENT (Tel: 250-864-2740)
email – harvey@anavex.com

   

Wire Instructions:

   

HSBC BANK CANADA
885 WEST GEORGIA STREET
VANCOUVER, BRITISH COLUMBIA
V6C 3G1 CANADA
ACCOUNT:
SWIFT CODE:
US ACCOUNT NO:


--------------------------------------------------------------------------------

This is Page 2 of 15 pages of a subscription agreement and related appendices,
schedules and forms. Collectively, these pages together are referred to as the
“Subscription Agreement”.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO:     ANAVEX LIFE SCIENCES CORP. (the “Issuer”), of 50 Harrison St. #315A,
Hoboken NJ 07030 USA.

Subject and pursuant to the terms set out in the Terms on pages 3 to 4, the
General Provisions on pages 9 to 14 and the other schedules and appendices
attached which are hereby incorporated by reference, the Purchaser hereby
irrevocably subscribes for, and on Closing will purchase from the Issuer, the
following securities at the following price:

____________________________UNITS   US$1.25 per Unit for a total purchase price
of US$     The Purchaser owns, directly or indirectly, the following securities
of the Issuer:     [Check if applicable] The Purchaser is [  ]  an insider of
the Issuer or   [  ]  a member of the professional group

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Purchased Securities as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS             Name to appear on
certificate   Name and account reference, if applicable             Account
reference if applicable   Contact name             Address   Address            
    Telephone Number


EXECUTED by the Purchaser this day of _____________ , 2011. By executing this
Subscription Agreement, the Purchaser certifies that the Purchaser and any
beneficial purchaser for whom the Purchaser is acting is resident in the
jurisdiction shown as the “Address of Purchaser”.


WITNESS:   EXECUTION BY PURCHASER:           X Signature of Witness   Signature
of individual (if Purchaser is an individual)           X Name of Witness  
Authorized signatory (if Purchaser is not an individual)             Address of
Witness   Name of Purchaser (please print)                 Name of authorized
signatory (please print) Accepted this _______day of ____________, 2011        
  ANAVEX LIFE SCIENCES CORP.   Address of Purchaser (residence) Per:            
  Telephone Number Authorized Signatory               E-mail address            
    Social Security/Insurance No.:

By signing this acceptance, the Issuer agrees to be bound by the Terms on pages
3 to 4, the General Provisions on pages 9 to 14 and the other schedules and
appendices incorporated by reference. If funds are delivered to the Company’s
lawyers, they are authorized to release the funds to the Issuer.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 3 of
15


 TERMS     Reference date of this Subscription   Agreement November 14, 2011
(the “Agreement Date”)      The Offering     The Issuer Anavex Life Sciences
Corp. (the “Issuer”)     Offering The offering consists of units (“Units”) each
comprising one common share (“Shares”) of the Issuer and one half (.5) common
share purchase warrant (“Warrants”).     Warrants Each whole warrant is
exercisable for 12 months from Closing at $2.00 per share.     Purchased
Securities The “Purchased Securities” under this Subscription Agreement are
Shares and Warrants.     Total Amount No minimum and no maximum amount of
Offering     Issue Price US$1.25 per Unit .     Selling Jurisdictions The Units
may be sold in Canada or in other jurisdictions other than the United States
where they may be lawfully sold (the “Selling Jurisdictions”).     Closing The
sale shall be completed (the “Closing”) on November 30, 2011 (the “Closing
Date”) or such other date as the parties may agree upon.     Finder’s Fee A
finder’s fee of 10% of gross proceeds will be paid in cash.     Exemptions The
offering will be made in accordance with the following exemptions from the
prospectus requirements:          (a) the “accredited investor” exemption in
Canada (section 2.3 of National Instrument 45-106);          (b) the “$150,000
purchaser” exemption in Canada (section 2.10 of National Instrument 45-106);    
     (c) the “Friends and Family” exemption in Canada except Ontario (section
2.5 of National Instrument 45-106)          (d) such other exemptions as may be
available the securities laws of the Selling Jurisdictions.     No Registration
of Securities The Units will not be registered with the SEC and will be tradable
in compliance with Rule 144 restricted periods. Subscribers are advised to seek
their own legal counsel as to any resale restrictions under Canadian law.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 4 of
15


Resale restrictions and legends The Purchaser acknowledges that the certificates
representing the Purchased Securities will bear the following legends:    
 “THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”     Purchasers are advised to consult with
their own legal counsel or advisors to determine the resale restrictions that
may be applicable to them.     Purchaser has requested the Issuer not to include
legend under Canadian Securities laws     Additional definitions In the
Subscription Agreement, the following words have the following meanings unless
otherwise indicated:          (a) “Purchased Securities” means the Shares and
Warrants purchased under this Subscription Agreement; and          (b)
“Securities” means the Shares, the Warrants and the common shares issued upon
exercise of the Warrants.

The Issuer

Jurisdiction of organization The Issuer is incorporated under the laws of the
State of Nevada.     Stock exchange listings Certain market makers make market
in the Issuer’s stock on the US over the counter bulletin board     “Securities
Legislation Applicable to the Issuer” The “Securities Legislation Applicable to
the Issuer” is the US Securities Exchange Act of 1934, and the Securities
Commission having jurisdiction over the Issuer is the United States Securities
and Exchange Commission (the “Commission”).

End of Terms

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 5 of
15

NATIONAL INSTRUMENT 45-106

ACCREDITED INVESTOR QUESTIONNAIRE

The purpose of this Questionnaire is to assure Anavex Life Sciences Corp. (the
“Company”) that the undersigned (the “Subscriber”) will meet certain
requirements for the registration and prospectus exemptions provided for under
National Instrument 45-106 (“NI 45-106”), as adopted by the Securities
Commissions in Canada, in respect of a proposed private placement of securities
by the Company (the “Transaction”). The Company will rely on the information
contained in this Questionnaire for the purposes of such determination.

The undersigned Subscriber covenants, represents and warrants to the Company
that:

  1.

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Transaction
and the Subscriber is able to bear the economic risk of loss arising from such
Transaction;

        2.

the Subscriber satisfies one or more of the categories of “accredited investor”
(as that term is defined in NI 45-106) indicated below (please check the
appropriate box):


  [   ]

(a) a Canadian financial institution as defined in National Instrument 14-101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);

        [   ]

(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

        [   ]

(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

        [   ]

(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

        [   ]

(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);

        [   ]

(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;

        [   ]

(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l’ile de
Montreal or an intermunicipal management board in Québec;

        [   ]

(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;

        [   ]

(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 6 of
15


  [   ]

(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDNUS$1,000,000;

        [   ]

(k) an individual whose net income before taxes exceeded CDNUS$200,000 in each
of the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded US$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

        [   ]

(l) an individual who, either alone or with a spouse, has net assets of at least
CDN US$5,000,000;

        [   ]

(m) a person, other than an individual or investment fund, that had net assets
of at least CDNUS$5,000,000 as reflected on its most recently prepared financial
statements;

        [   ]

(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

        [   ]

(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

        [   ]

(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

        [   ]

(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

        [   ]

(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

        [   ]

(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

        [   ]

(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

        [   ]

(u) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor; or

        [   ]

(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as (i) an accredited
investor, or (ii) an exempt purchaser in Alberta or Nevada;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 7 of
15

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Units under relevant Legislation.

     IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the ________day of __________________, 2011.

If a Corporation, Partnership or Other Entity:   If an Individual:           X
Print or Type Name of Entity   Signature       X     Signature of Authorized
Signatory   Print or Type Name             Type of Entity    


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 8 of
15

Family, Friends and Business Associates Questionnaire

IF THE SUBSCRIBER IS RESIDENT IN A CANADIAN PROVINCE OR TERRITORY OTHER THAN
ONTARIO IS NOT PURCHASING MORE THAN $150,000 IN VALUE OF SECURITIES AND IS NOT
AN ACCREDITED INVESTOR, HE OR SHE IS TO CHECK ONE OR MORE OF THE FOLLOWING
BOXES, AS APPROPRIATE:

  (A)

a director, officer, employee or control person of the Issuer

            (B)

a spouse, parent, grandparent, brother, sister or child of a director, senior
officer or control person of the Issuer

            (C)

a close personal friend of a director, senior officer or control person of the
Issuer

            (D)

a close business associate of a director, senior officer or control person of
the Issuer

 

if the Subscriber is resident in Ontario, the Subscriber is (tick one or more of
the following boxes only if the Subscriber is resident in Ontario):

  (A)

a founder of the Issuer

[   ]           (B)

an affiliate of a founder of the Issuer

 [   ]           (C)

a spouse, parent, brother, sister, grandparent or child of a director, executive
officer or founder of the Issuer

 [   ]         (D)

a person that is a control person of the Issuer

 [   ]           (E)

an accredited investor

 [   ]           (F)

purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000

 [   ]

If the Subscriber ticked boxes A-D above, name of director, officer or employee
of the Issuer with whom the Subscriber has a relationship:

_____________________________________________________________________________________



___________________________________________
Signature


___________________________________________
Print or Type Name of Entity or Individual

Date: _______________________, 2011

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 9 of
15

GENERAL PROVISIONS

1.       DEFINITIONS

1.1     In the Subscription Agreement (including the first (cover) page, the
Terms on pages 3 to 4, the General Provisions on pages 9 to 14 and the other
schedules and appendices incorporated by reference), the following words have
the following meanings unless otherwise indicated:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended;

        (b)

“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer (as defined on page 8) and all legislation incorporated in the definition
of this term in other parts of the Subscription Agreement, together with the
regulations and rules made and promulgated under that legislation and all
administrative policy statements, blanket orders and rulings, notices and other
administrative directions issued by the Commissions;

        (c)

“Closing” means the completion of the sale and purchase of the Purchased
Securities;

        (d)

“Closing Date” has the meaning assigned in the Terms;

        (e)

“Closing Year” means the calendar year in which the Closing takes place;

        (f)

“Commissions” means the Commission (as defined on page 4) and the securities
commissions incorporated in the definition of this term in other parts of the
Subscription Agreement;

        (g)

“Final Closing” means the last closing under the Private Placement;

        (h)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 9 to 15;

        (i)

“Private Placement” means the offering of the Units on the terms and conditions
of this Subscription Agreement;

        (j)

“Purchased Securities” has the meaning assigned in the Terms;

        (k)

“Regulatory Authorities” means the Commissions;

        (l)

“Securities” has the meaning assigned in the Terms;

        (m)

“Subscription Agreement” means the first (cover) page, the Terms on pages 3 to
4, the General Provisions on pages 9 to 14 and the other schedules and
appendices incorporated by reference; and

        (n)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 3 to 4.

1.2      In the Subscription Agreement, the following terms have the meanings
defined in Regulation S: “Directed Selling Efforts”, “Foreign Issuer”,
“Substantial U.S. Market Interest”, “U.S. Person” and “United States”.

1.3      In the Subscription Agreement, unless otherwise specified, currencies
are indicated in US dollars.

1.4      In the Subscription Agreement, other words and phrases that are
capitalized have the meanings assigned to them in the body hereof.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 10 of
15

2.       ACKNOWLEDGEMENTS, REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1     Acknowledgements concerning offering

The Purchaser acknowledges that:

  (a)

none of the Securities have been registered under the 1933 Act, or under any
state securities or "blue sky" laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act ("Regulation S"), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable state and provincial securities laws;

        (b)

the Purchaser acknowledges that the Company has not undertaken, and will have no
obligation, to register any of the Securities under the 1933 Act;

        (c)

the decision to execute this Agreement and acquire the Units hereunder has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Company, and such decision is based entirely upon a
review of information (the receipt of which is hereby acknowledged) which has
been filed by the Company with the Securities and Exchange Commission (the
"SEC");

        (d)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;

        (e)

there is no government or other insurance covering any of the Shares;

        (f)

there are risks associated with an investment in the Shares;

        (g)

the Purchaser has not acquired the Units as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S under the
1933 Act) in the United States in respect of the Units which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Shares; provided, however, that the Purchaser may sell or
otherwise dispose of the Units pursuant to registration thereof under the 1933
Act and any applicable state and provincial securities laws or under an
exemption from such registration requirements;

        (h)

the Purchaser and the Purchaser's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Units hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

        (i)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Units
hereunder have been made available for inspection by the Purchaser, the
Purchaser's lawyer and/or advisor(s);


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 11 of
15


  (j)

the Purchaser will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Purchaser contained herein or in any document furnished by the
Purchaser to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Purchaser to comply with any covenant or
agreement made by the Purchaser to the Company in connection therewith;

          (k)

the Shares are not listed on any stock exchange or automated dealer quotation
system and no representation has been made to the Purchaser that any of the
Shares will become listed on any stock exchange or automated dealer quotation
system, except that currently market makers make a market for the Company's
common shares on the NASD's OTC Bulletin Board;

          (l)

the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;

          (m)

the statutory and regulatory basis for the exemption claimed for the offer of
the Shares, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable state and provincial securities
laws;

          (n)

the Purchaser has been advised to consult the Purchaser's own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Units and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

          (i)

any applicable laws of the jurisdiction in which the Purchaser is resident in
connection with the distribution of the Units hereunder, and

          (ii)

applicable resale restrictions;

          (o)

this Agreement is not enforceable by the Purchaser unless it has been accepted
by the Company, and the Purchaser acknowledges and agrees that the Company
reserves the right to reject any subscription for any reason; and

          (p)

By executing and delivering this Agreement, each Subscriber will have directed
the Company not to include a Canadian Legend on any certificates representing
the Units to be issued to such Subscriber. As a consequence, the Subscriber will
not be able to rely on the resale provisions of Multilateral Instrument 45-102,
and any subsequent trade in the Securities during or after the Canadian hold
period described therein will be a distribution subject to the prospectus and
registration requirements of Canadian securities legislation, to the extent that
the trade is at that time subject to any such Canadian securities legislation.

2.2      Representations by the purchaser

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 12 of
15


  (a)

the Purchaser has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Purchaser is a corporation, it is duly incorporated and validly subsisting under
the laws of its jurisdiction of incorporation and all necessary approvals by its
directors, shareholders and others have been obtained to authorize execution and
performance of this Agreement on behalf of the Purchaser;

        (b)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to the Purchaser or of any agreement, written or oral, to which the
Purchaser may be a party or by which the Purchaser is or may be bound;

        (c)

the Purchaser has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Purchaser enforceable against the Purchaser
in accordance with its terms;

        (d)

the Purchaser is not acquiring the Units for the account or benefit of, directly
or indirectly, any U.S. Person;

        (e)

the Purchaser is not a U.S. Person;

        (f)

the Purchaser is resident in the jurisdiction set out under the heading "Name
and Address of Purchaser" on the signature page of this Agreement;

        (g)

the sale of the Units to the Purchaser as contemplated in this Agreement
complies with or is exempt from the applicable securities legislation of the
jurisdiction of residence of the Purchaser;

        (h)

the Purchaser is acquiring the Units for investment only and not with a view to
resale or distribution and, in particular, it has no intention to distribute
either directly or indirectly any of the Units in the United States or to U.S.
Persons;

        (i)

the Purchaser is outside the United States when receiving and executing this
Agreement and is acquiring the Units as principal for the Purchaser's own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;

        (j)

the Purchaser is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Purchaser participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Shares;

        (k)

the Purchaser (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Shares; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;

        (l)

the Purchaser acknowledges that the Purchaser has not acquired the Units as a
result of, and will not itself engage in, any "directed selling efforts" (as
defined in Regulation S under the 1933 Act) in the United States in respect of
the Shares which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of the Shares; provided, however, that the
Purchaser may sell or otherwise dispose of the Shares pursuant to registration
of the Shares pursuant to the 1933 Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 13 of
15


  (m)

the Purchaser understands and agrees that none of the Shares have been
registered under the 1933 Act, or under any state securities or "blue sky" laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act;

          (n)

the Purchaser understands and agrees that offers and sales of any of the Shares
prior to the expiration of a period of one year after the date of original
issuance of the Units (the one year period hereinafter referred to as the
"Distribution Compliance Period") shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable state and provincial securities
laws;

          (o)

the Purchaser understands and agrees not to engage in any hedging transactions
involving any of the Shares unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state and provincial securities laws;

          (p)

the Purchaser understands and agrees that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

          (q)

the Purchaser is not aware of any advertisement of any of the Units and is not
acquiring the Units as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

          (r)

no person has made to the Purchaser any written or oral representations:

          (i)

that any person will resell or repurchase any of the Shares;

          (ii)

that any person will refund the purchase price of any of the Shares;

          (iii)

as to the future price or value of any of the Shares; or

          (iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system.

2.3      Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms on pages 3 to 4, the General Provisions on pages 9
to 14 and the other schedules and appendices incorporated by reference) are made
by the Purchaser with the intent that they be relied upon by the Issuer in
determining its suitability as a purchaser of Purchased Securities, and the
Purchaser hereby agrees to indemnify the Issuer against all losses, claims,
costs, expenses and damages or liabilities which any of them may suffer or incur
as a result of reliance thereon. The Purchaser undertakes to notify the Issuer
immediately of any change in any representation, warranty or other information
relating to the Purchaser set forth in the Subscription Agreement (including the
first (cover) page, the Terms on pages 3 to 4, the General Provisions on pages 9
to 14 and the other schedules and appendices incorporated by reference) which
takes place prior to the Closing.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 14 of
15

2.4      Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3.       ISSUER’S ACCEPTANCE

The Subscription Agreement, when executed by the Purchaser, and delivered to the
Issuer, will constitute a subscription for Units which will not be binding on
the Issuer until accepted by the Issuer by executing the Subscription Agreement
in the space provided on the face page(s) of the Agreement and, notwithstanding
the Agreement Date, if the Issuer accepts the subscription by the Purchaser, the
Subscription Agreement will be entered into on the date of such execution by the
Issuer.

4.       CLOSING

4.1     On or before the end of the fifth business day before the Closing Date,
the Purchaser will deliver to the Issuer the Subscription Agreement and all
applicable schedules and required forms, duly executed, and payment in full for
the total price of the Purchased Securities to be purchased by the Purchaser.

4.2     At Closing, the Issuer will deliver to the Purchaser the certificates
representing the Purchased Securities purchased by the Purchaser registered in
the name of the Purchaser or its nominee, or as directed by the Purchaser.

5.       MISCELLANEOUS

5.1     The Purchaser agrees to sell, assign or transfer the Securities only in
accordance with the requirements of applicable securities laws and any legends
placed on the Securities as contemplated by the Subscription Agreement.

5.2     The Purchaser hereby authorizes the Issuer to correct any minor errors
in, or complete any minor information missing from any part of the Subscription
Agreement and any other schedules, forms, certificates or documents executed by
the Purchaser and delivered to the Issuer in connection with the Private
Placement.

5.3      The Issuer may rely on delivery by fax machine of an executed copy of
this subscription, and acceptance by the Issuer of such faxed copy will be
equally effective to create a valid and binding agreement between the Purchaser
and the Issuer in accordance with the terms of the Subscription Agreement.

5.4      Without limitation, this subscription and the transactions contemplated
by this Subscription Agreement are conditional upon and subject to the Issuer’s
having obtained such regulatory approval of this subscription and the
transactions contemplated by this Subscription Agreement as the Issuer considers
necessary.

5.5     This Subscription Agreement is not assignable or transferable by the
parties hereto without the express written consent of the other party to this
Subscription Agreement.

5.6     Time is of the essence of this Subscription Agreement.

5.7     Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for in this
Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

5.8     The parties to this Subscription Agreement may amend this Subscription
Agreement only in writing.

5.9     This Subscription Agreement enures to the benefit of and is binding upon
the parties to this Subscription Agreement and their successors and permitted
assigns.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 15 of
15

5.10     A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 1.

5.11     This Subscription Agreement is to be read with all changes in gender or
number as required by the context.

5.12     This Subscription Agreement will be governed by and construed in
accordance with the internal laws of Nevada (without reference to its rules
governing the choice or conflict of laws), and the parties hereto irrevocably
attorn and submit to the exclusive jurisdiction of the courts of Nevada with
respect to any dispute related to this Subscription Agreement.

End of General Provisions

End of Subscription Agreement

--------------------------------------------------------------------------------